Exhibit 10.1

Schedule of Grants of Restricted Stock and Incentive Stock Options

to Directors and Executive Officers on August 17, 2006

 

     Restricted Stock    Incentive Stock Options

Jon A. DeLuca
President, Chief Executive Officer and Director

   225,000    75,000

Charles Wiesenhart Jr.
Vice President – Finance & Chief Accounting Officer

   50,000    —  

Thomas Brown
Senior Vice President – Sales and Marketing

   82,000    —  

Timothy P. Bradley
Director

   6,000    —  

Oskar Brecher
Director

   6,000    —  

Adam M. Brodsky
Director

   6,000    —  

Roy D. Farmer III
Director

   6,000    —  

Robert E. LaBlanc
Director

   6,000    —  

Michael S. Liss
Chairman

   6,000    —  

Charles J. Mahoney
Director

   6,000    —  

Richard E. Sayers
Vice Chairman

   9,000    —  